By the Court,

Savage, Ch. J.
The plaintiff is entitled to judgment. Though the fee of the premises was in another, the plaintiff was in possession under a contract of purchase, had made a payment of interest in pursuance thereof and" had made valuable improvements. He, therefore, had an insurable interest in the premises. The omission of disclo*87¡sure of title is not presented by the bill of exceptions as a point raised at the trial, and cannot now be considered.
UTICA, Aug. 1828. Van Nest v. 'Y. eomans.
Judgment for plaintiff.